*105ON REHEARING
EDWARD N. SCRUGGS, Retired Circuit Judge.
In his application for a rehearing, Mr. Davenport has indicated a possible ambiguity in our original opinion in this case. We desire to make it clear that several exhibits, including the condemnation judgment, were attached to his motion for a summary judgment. However, if the judgment condemning the truck and all other reliances upon it or references to it in the other exhibits are removed from consideration, the totality of the remainder is inadequate for the rendition of a summary judgment.
OPINION EXTENDED. REHEARING DENIED.
All the Judges concur.